Appeal by defendant from a judgment of the County Court, Orange County, rendered June 13, 1963, which resentenced him as a first felony offender to serve a term of 7% to 20 years for sodomy in the first degree, and to serve a term of 5 to 10 years for sodomy in the second degree (the terms to run concurrently); and which suspended sentence for assault in the second degree and endangering the life or health of a child. Judgment of June 13, 1963, resentencing defendant, affirmed. A prior felony conviction in 1937, which formed the basis for defendant’s conviction and sentence as a second felony offender on June 12, 1959 upon the above counts after a jury trial, was vacated by order of said County Court, dated June 11, 1963. The only point raised on this appeal is whether the resentence was excessive. All other issues were decided upon the prior appeal from the original judgment of conviction rendered June 12, 1959 (People v. Conklin, 15 A D 2d 514, *730affd. 11 N Y 2d 1086). [For related appeal, see People v. Conklin, 19 A D 2d 536.] Beldock, P. J., Ughetta, Kleinfeld, Christ and Rabin, JJ., concur.